Citation Nr: 1010461	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-08 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder as 
a residual of injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
September 1974.  He also reportedly had additional service in 
the Army Reserves after his active duty, although his exact 
dates of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) have not been verified.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

There initially were two claims at issue on appeal - for 
service connection for posttraumatic stress disorder (PTSD) 
and for a low back disorder as a residual of injury.  But an 
October 2008 decision during the pendency of this appeal 
granted service connection for PTSD and assigned an initial 
50 percent rating for it retroactively effective from 
December 16, 2005.  The Veteran did not appeal either that 
initial rating or effective date assigned for his PTSD, so 
that claim is no longer at issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement (NOD) thereafter must 
be timely filed to initiate appellate review of the claim 
concerning "downstream" issues such as the compensation level 
assigned for the disability and the effective date).  See, 
too, 38 C.F.R. § 20.200 (2009).

As support for his remaining low back disorder claim, the 
Veteran testified at a videoconference hearing in January 
2010 before the undersigned Veterans Law Judge of the Board.  
During the hearing the Veteran submitted additional evidence 
and waived his right to have to RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2009).

Also during that hearing, because of the Veteran's financial 
hardship, the Board advanced this appeal on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran contends he first experienced low back pain while 
on active duty in Vietnam from driving trucks on roads that 
were "pretty bad."  He says low back pathology subsequently 
was noted during his September 1974 military separation 
examination, and that he more recently sustained additional 
injury to his low back (pulled a muscle) in May 2001, also in 
the line of duty, while lifting supplies into an ambulance as 
an Army reservist.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for purposes of other 
periods of service (e.g., his prior period of active duty) 
does not obviate the need to establish that he is also a 
"Veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record 
must establish that he was disabled from an injury (but not 
disease) incurred or aggravated during INACDUTRA.  See 
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Appellant in this case is a "Veteran" based on his 
active duty service in the Army from August 1965 to September 
1974.  Therefore, he is entitled to "Veteran" status and 
the full benefit of VA resources for any compensation claim 
based on that period of service.  But to the extent his 
claim, instead, is predicated on his additional service in 
the Reserves, he must establish that he qualifies as a 
"Veteran" for this additional service before any 
compensation may be awarded.

It therefore is necessary to clarify exactly when, aside from 
his active duty service, the claimant was on ACDUTRA and 
INACDUTRA in the Army reserves.  The RO has not obtained his 
personnel records concerning his additional service in the 
Army Reserves to verify the exact dates and character of this 
additional service.

Secondly, according to applicable regulation, VA must provide 
the Veteran a medical examination for a medical nexus opinion 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).



Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement of his claim, which is 
proof he has a low back disorder.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence this proof, 
there could be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  A 
June 2006 examination conducted while he was in the Army 
Reserves for retention purposes resulted in a diagnosis of 
degenerative disc disease (DDD).  This is sufficient to 
establish the existence of a current low back disability.  
Hence, resolution of this appeal turns of whether this 
current disability is attributable to his military service - 
either the initial injury he claims to have sustained on 
active duty in Vietnam or more recently in the reserves, 
assuming that also was qualifying service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding this purported correlation between his current low 
back disability and military service, the Veteran's VA 
outpatient treatment records show that in March 2009 an 
evaluating physician indicated in the narrative history that 
the Veteran had sustained a low back strain and sprain while 
in Vietnam and then later at Ft. Meade, Maryland and Fort 
Bragg, North Carolina.  He also reportedly had sustained 
additional injury (another back strain) three to four years 
prior to that March 2009 evaluation while on active reserve 
duty in Oak Ridge when he lifted a toolbox straining and 
spraining his back and feeling something pop.  He reportedly 
has had a considerable amount of increased pain and 
difficulty since requiring the use of a cane to walk.



As further support for his claim, the Veteran has submitted 
lay statements from his mother, brother, wife and a fellow 
soldier dated in February and March 2009.  And, as mentioned, 
he also testified at a videoconference hearing in January 
2010.

The Veteran's service treatment records (STRs) during his 
time in Vietnam do not mention any complaints, treatment or 
diagnoses referable to his low back.  But this, alone, is not 
altogether dispositive of his claim.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
that, where lay evidence provided in support of a claim is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).  Moreover, there 
was a May 2001 Line of Duty Investigation during the 
Veteran's additional, more recent, service in the reserves 
concluding an accident had occurred.  Specifically, this May 
2001 line of duty determination confirms he strained a muscle 
in his back while lifting supplies into an ambulance, as 
attested to during his recent videoconference hearing.  So a 
medical examination and opinion are needed to assist in 
determining whether his current low back disorder (diagnosed 
as DDD) is attributable to his military service - and 
especially to any injury he sustained during service while on 
active duty, ACDUTRA or INACDUTRA.

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Clarify the exact dates when the Veteran served 
in the Army Reserves, including on ACDUTRA and 
INACDUTRA.

2.  Have the Veteran examined for a medical nexus 
opinion concerning the etiology of his current low 
back disorder, diagnosed as DDD, including 
specifically in terms of the likelihood (very 
likely, as likely as not, unlikely) this condition 
is related to his military service - either to 
injury he may have sustained while on active duty 
or, alternatively, while in the reserves on ACDUTRA 
or INACDUTRA.  In making this important 
determination, the designated examiner should 
consider that a May 2001 line-of-duty determination 
confirms the Veteran strained a muscle in his back 
while lifting supplies into an ambulance.

The Veteran is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.

The examiner must discuss the medical rationale of 
the opinion, whether favorable or unfavorable, 
based on the objective clinical findings and 
information obtained from review of the record.

The claims file, including a complete copy of this 
remand, must be made available to the examiner for 
review of the claimant's pertinent medical and 
other history.

3.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted 
to the claimant's satisfaction, send him a 
supplemental statement of the case (SSOC) and give 
him an opportunity to submit additional evidence 
and/or argument in response before returning the 
file to the Board for further appellate 
consideration of this claim.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



